Citation Nr: 0604059	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  96-48 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for otitis media with 
hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from February 1969 to 
March 1971.

This case was remanded before the Board of Veterans' Appeals 
(Board) in August 2003.  At the time of this remand, the 
issues on appeal included entitlement to service connection 
for a right knee disability.  However, by a November 2004 
rating decision, the RO granted service connection for a 
right knee disability.  Therefore, as this claim has been 
fully satisfied on appeal, it will not be further discussed.


FINDING OF FACT

In a January 2006 written statement, the veteran withdrew his 
claim for a compensable rating for otitis media with hearing 
loss; this request was received by the Board prior to the 
promulgation of a decision on this claim.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for a compensable 
rating for otitis media with hearing loss have been met and 
the veteran's appeal on this claim is dismissed.  38 U.S.C.A. 
§ 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in an August 2003 Board remand, the veteran had 
perfected an appeal for a compensable rating for otitis media 
with hearing loss.  He withdrew this claim in a January 2006 
written statement.  This statement was received by the Board 
prior to the promulgation of a decision on this claim.  As a 
result of this withdrawal, no allegations of error of fact or 
law concerning the claim remain before the Board.  
Consequently, the veteran's appeal as to this issue is 
dismissed without prejudice.  See 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.204.

ORDER

The claim for a compensable rating for otitis media with 
hearing loss is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


